Title: From James Madison to Charles Pinckney, 10 November 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Washington, Department of State, November 10th. 1802
I have received a letter from Thomas Davis, Arnold Welles and Peter C. Brooks requesting that an application may be made to the Spanish Government, thro’ the Minister of the United States at Madrid, to ascertain the reasons for detaining at Rio La Plata sundry vessels and cargoes. For a particular explanation of their object I refer to the letter itself, of which a copy is inclosed. You will please to cause the necessary enquiries to be made in these cases, and to communicate the result to this Department, for the information of the parties. I have the honor to be &c &c &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosure not found.



   
   Thomas Davis (1756–1805) was president of the Boston Marine Insurance Company (Boston Columbian Centinel, 26 Jan. 1805).



   
   Militia general and merchant Arnold Welles (1761–1827) maintained an insurance office on State Street in Boston (New England Historical and Genealogical Register, 140 [1986]: 156; Fischer, Revolution of American Conservatism, p. 262).



   
   Boston insurance underwriter Peter Chardon Brooks (1767–1849) was reported to be the wealthiest man in New England.



   
   Letter not found. For the ship detentions at the Río de la Plata, see JM to Stephen Higginson and others, 6 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:549–50).


